DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention I, directed to Claims 1-16, in the reply filed on 10/12/2020 is acknowledged.
Claims 17-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/12/2020.
Information Disclosure Statement
The information disclosure statement (IDS) was filed on 07/12/2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 discloses the limitation “the schedule of operation times”.  However, Claim 11 depends upon Claim 9, and Claim 9 fails to disclose a schedule of operation times.
For the purposes of compact prosecution, Claim 11 is being treated as depending from Claim 10.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-16 and 24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McFarland (US Patent No: 9,500,384).
Regarding Claim 1: McFarland discloses a system (Figures 5-7).  The system comprises a sensor device (Figure 4. No. 400); a remote device (Figure 3, No. 300) communicatively coupled to the sensor device, the remote device being configured to obtain data from the sensor device (Column 5, Lines 53-58), generate an instruction based on the data obtained from the sensor device (Column 8, Lines 20-23), access a communications network (Column 8, Lines 8-14), and transmit the instruction via the communications network (Column 8, Lines 8-14); a fan (103) connected to the communications network, the fan comprising a hub; a plurality of fan blades extending from the hub; a motor (101) supported by the hub and configured to rotate the plurality of blades (Column 4, Lines 24-26); a wireless transceiver supported by the hub and configured to access the communications network for communicating with the remote device (Column 4, Lines 51-53); and an electronic processor supported by the hub and 
Regarding Claims 2-3: McFarland discloses the system of Claim 1, wherein the instruction includes a lock command, the electronic processor is configured to cause the plurality of fan blades to lock respective to the hub based on receiving the lock command
the electronic processor is configured to receive a second instruction from the remote device via the wireless transceiver, and the electronic processor is configured to cause the plurality of fan blades to unlock respective to the hub based on receiving the second instruction (Column 8, Lines 20-28).
Regarding Claim 4: McFarland discloses the system of Claim 1, wherein the instruction indicates a fan blade pitch angle, and the electronic processor is configured to cause at least one secondary motor of the fan to adjust a fan blade to the fan blade pitch angle respective to the hub based on receiving the instruction (Column 4, Lines 24-33).
Regarding Claim 5: McFarland discloses the system of Claim 1, wherein the sensor device is disposed in a room in which the fan is located and separate from the remote device and the fan (Figures 3-4; Column 3, Lines 42-51).
Regarding Claims 6-7: McFarland discloses the system of Claim 1, wherein the sensor device comprises an impact sensor, the electronic processor is configured to monitor impacts experienced by the plurality of fan blades using the impact sensor, the electronic processor is configured to lock the plurality of fan blades respective to the hub based on a monitored impact detected by the impact sensor satisfying an impact threshold (Column 4, Lines 24-33; Column 8, Lines 8-16 & 20-28).
Regarding Claim 8: McFarland discloses the system of Claim 1, wherein the fan is configured to receive power from a mains alternating-current (AC) power supply for powering the motor and a light (Column 10, Lines 13-14), and the electronic processor is configured to detect a loss of power from the mains AC power supply and power the motor and the light using energy stored in a backup battery based on detecting the loss of power (Column 10, Lines 17-20).
Regarding Claim 9: McFarland discloses the system of Claim 1, wherein the instruction includes a rotation speed adjustment for the motor (Column 5, Lines 20-21).
Regarding Claim 10: McFarland discloses the system of Claim 1, wherein the instruction indicates a schedule of operation times for the fan, and the electronic processor is configured to cause, in accordance with the operation times, the motor to power on/off (Column 4, Lines 60-63).
Regarding Claim 11: McFarland discloses the system of Claim 10, wherein the electronic processor is configured to cause the fan to rotate differently at different operation times included in the schedule of operation times (Column 4, Lines 60-63; Column 5, Lines 3-7).
Regarding Claim 12: McFarland discloses the system of Claim 1, wherein the remote device is configured to obtain dimensional inputs for a room in which the fan is to be placed and execute a model to determine an optimal type of fan for placement in the room based on the dimensional inputs (Column 4, Lines 38-49).
Regarding Claim 13: McFarland discloses the system of Claim 1, wherein remote device is configured to obtain dimensional inputs and thermal inputs for a room in which the fan is to be placed and execute a model to determine optimal fan settings for 
Regarding Claim 14: McFarland discloses the system of Claim 13, wherein the fan settings include a rotational speed of the fan (Column 5, Lines 20-21).
Regarding Claim 15: McFarland discloses the system of Claim 1, wherein the sensor device comprises a temperature sensor configured to obtain temperature data, the instruction includes a temperature threshold, and the electronic processor is configured to compare the temperature data and the temperature threshold and cause an action to be performed based on comparing the temperature data and the temperature threshold (Column 4, Lines 38-53; Column 5, Lines 13-19).
Regarding Claim 16: McFarland discloses the system of Claim 15, wherein the action includes powering the fan off (Column 4, Lines 60-63).
Regarding Claim 24: McFarland discloses the system of Claim 1, wherein the fan includes a box fan (Figure 5).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L SEHN whose telephone number is (571)270-3564.  The examiner can normally be reached on M-F 8 AM-5:30 PM, every other Friday off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on 571-272-4922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/MICHAEL L SEHN/Examiner, Art Unit 3745